Las Vegas, chada 89146-5308
Tel: (702) 228-7590 ~ Fax: (702) 892-0122

2850 South ]ones Boulcvard, Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

\OOO\!O\¢J\J>~L»JN»-a

N[\)I\)[\)Nl\)[\)[\)[\)»_l)-l»-¢»-¢»-»-a)-‘)-¢»-\o-‘
OO\IO\\Jl-P~LHN’_‘O\OOO\]O\LII<BL»JN'_‘O

 

CaS€ 18-12662-|eb DOC 120 Entered 11/08/18 16200222

Jason A. Irnes, Esq., NV Bar No. 7030
Schwartzer & McPherson Law F irm
2850 South Jones Blvd., Suite l

Las Vegas NV 89146-5308
Telephone: (702) 228-7590
Facsimile: (702) 892-0122
E-Mail: bkfllin s s-mlaw.com

Attorneys for Lenard E. Schwartzer, Ch. 7 Trustee

Page 1 of 5

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re: Case No. BK-S-18-12662-LEB
MEDIZONE INTERNATIONAL, INC., Chapt€r 7

Debtor_ NOTICE 0F ENTRY 0F 0RDER
GRANTING APPLICATION FOR
COMPENSATION FoR WILLIAM M.
HOLLAND As sPECIAL ACCOUNTANT

 

NOTICE IS HEREBY GIVEN that an Order Granting Applz'catz`on For Compensation For

William M Hollana' As Special Accountant [Dkt. #119] was entered on Novernber 7, 2018, a copy

of which is attached hereto.

Dated this 8"‘ day of November, 2018.

/s/ Jason A. Irnes
Jason A. Imes, Esq.

Schwartzer & McPherson Law Firm
2850 S. Jones, Blvd., Suite 1

Las Vegas, NV 89146

Attorneys for Lenara' E. Schwartzer, Ch. 7 Trustee

Page l of 3

 

Las chas, Nevada 89146-5308

2850 South ]0nes Boulcvard, Suite 1
Tel: (702) 228-7590 ~ Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

.I>L»J[\)

\OOO\IO\L/l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-|eb Doc 120 Entered 11/08/18 16:00:22 Page 2 of 5

CERTIFICATE OF SERVICE
l. I caused to be served the following documents:
a. Notice Of Entry Of Order Granting Application For Compensation For William M.
Holland As Special Accountant.
2. l served the above-named document(s) by the following means to the persons as listed
below:
l a. Bv ECF Svstem (0n 11/8/§018):
JASON A. IMES on behalf of Trustee LENARD E. SCHWARTZER
bkfilings@s-mlaw.com
MERLE C. MEYERS on behalf of Creditor EDWIN G. MARSHALL
mmevers@meverslaw,q_roup.com
MERLE C. MEYERS on behalf of Creditor JILL C. MARSHALL
mmeyers@rneyerslawgroup.com
COURTNEY MILLER O'MARA on behalf of Creditor EDWIN G. MARSHALL
comara@fclaw.corn. mbvrd@fclaw.com
COURTNEY MILLER O'MARA on behalf of Creditor JILL C. MARSHALL
comara@fclaw.corn, mbvrd@fclaw.com
LENARD E. SCHWARTZER
trustee@s-mlaw.com, lbenson@s-mlaw.com.nvl 7@ecfcbis.com,les@trustesolutions.net
U.S. TRUSTEE ~ LV - 7
USTPRegionl 7.LV.ECF@usdoi.2ov
MATTHEW C. ZIRZOW on behalf of Debtor MEDIZONE INTERNATIONAL, INC.
mzirzow@lzklegal.com,
carev@lzkle,qal.corn'marv@lzkle al.com'trish lzkle al.com'rece t lzkle al.com
l:| b. Bv United States mail. postage fullv prepaid on:

l:| c. By Personal Service

I personally delivered the document(s) to the persons at these addresses:

Page 2 of 3

 

Las Vegas, Nevada 89146-5308

2850 South Jones Boulcvard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

.pu)\\)

\OOO\]O’\LI\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-|eb Doc 120 Entered 11/08/18 16:00:22 Page 3 of 5

|:| For a party represented by an attorney, delivery was made by handing the
document(s) to the attorney or by leaving the document(s) at the attorney’s office with a clerk or
other person in charge, or if no one is in charge by leaving the document(s) in a conspicuous place
in the office.

l:l For a party, delivery was made by handing the document(s) to the party or by leaving the
document(s) at the person’s dwelling house or usual place of abode with someone of suitable age
and discretion residing there.

|:| d. Bv direct email ( as opposed to through the ECF Svstem)

Based upon the written agreement to accept service by email or a court order, I caused the
document(s) to be sent to the persons at the email addresses listed below. I did not receive, within
a reasonable time after the transmission, any electronic message or other indication that the
transmission was unsuccessful.

l:l e. By fax transmission

Based upon the written agreement of the parties to accept service by fax transmission or a
court order, I faxed the document(s) to the persons at the fax numbers listed below. No error was
reported by the fax machine that I used. A copy of the record of the fax transmission is attached.
l:l f. By messenger

I served the document(s) by placing them in an envelope or package addressed to the
persons at the addresses listed below and providing them to a messenger for service.

I declare under penalty of perjury that the foregoing is true and correct.
Signed on: November 8, 2018

Tavlor Jorgensen /.s'/' Taylor J()/'Qense)z
(Name of Declarant) (Signature of Declarant)

 

Page 3 of 3

 

Las chas, Nevada 89146-5308

2850 South jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

1
2
3

AEn ered on Docket
,N< vember 07, 2018
_)

\OO°\]

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 18-12662-|eb Doc 120 Entered 11/08/18 16:00:22 Page 4 of 5
Case 18-12662-|eb Doc 119 Entered 11/07/18 09:56:12 Page 1 of 2

Honorable Laurel E. Babero
United States Bankruptcy Judge

 

Jason A. Imes, Esq., NV Bar No. 7030
Schwartzer & McPherson Law F irm
2850 South Jones Blvd., Suite 1

Las Vegas NV 89146-5308
Telephone: (702) 228-7590
Facsimile: (702) 892-0122
E-Mail: bkfllin s s-mlaw.com

Attorneys for Lenard E. Schwartzer, Trustee

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
ln re: Case No. BK-S-18-12662-LEB
MEDIZONE INTERNATIONAL, LLC, Chapter 7

Debtor. ORDER GRANTING

APPLICATION FOR COMPENSATION
FOR WILLIAM M. HOLLAND

AS SPECIAL ACCOUNTANT

Date: November 6, 2018
Time: 2:30 p.m.

 

 

 

The Trustee’s Applicationfor Compensationfor Wl'lliam M Holland as Special
Accountant (the “ pplication”) [ECF No. l 10] having come before this Court on the 6th day of
November, 2018; Lenard E. Schwartzer (the “Trustee”), Chapter 7 Trustee, appearing by and
through his counsel, Jason A. lmes., Esq., of the Schwartzer & McPherson Law Firm; the Court
finding that notice has been given to all creditors and parties in interest as required by law and that
no parties appeared or filed written opposition; the Court finding the requested fees and costs are

reasonable and appropriate, and for good cause appearing,

///
///

Page l of 2

 

Las Vegas, chada 89146-5308

2850 South jones Boulcvard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

.(>L»JN

\OOC\IO'\LJ\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-|eb Doc 120 Entered 11/08/18 16:00:22 Page 5 of 5
Case 18-12662-|eb Doc 119 Entered 11/07/18 09:56:12 Page 2 of 2

IT IS HEREBY ORDERED that the Application is GRANTED; and

IT IS FURTHER ORDERED that the Trustee is authorized to pay William M. Holland
compensation as the Trustee’s special accountant in the amount of $2,668.75 for fees, and
reimburse costs in the amount of $4.09, for a total of $2,672.84, for the period from June l, 2018
through September 26, 2018, as an allowed Chapter 7 administrative expense of this bankruptcy
estate.

Submitted by:

/s/ Jason A. Imes

Jason A. Imes, Esq.

SCHWARTZER & MCPHERSON LAW FIRM
2850 South Jones Blvd., Suite l

Las Vegas NV 89146

Counsel for Lenard Schwartzer, Trustee

LR 9021 CERTIFICATION

In accordance with LR 9021, counsel submitting this document certifies that the order accurately
reflects the court’s ruling and that (check one):

l:] The court waived the requirement of approval under LR 9021(b)(l).
EI No party appeared at the hearing or filed an objection to the motion.

\:\ I have delivered a copy of this proposed order to all counsel who appeared
at the hearing, and any unrepresented parties who appeared at the hearing, and each
has approved or disapproved the order, or failed to respond, as indicated above.

[] I certify that this is a case under Chapter 7 or 13, that I have served a copy
of this order with the motion pursuant to LR 9014(g), and that no party has
objection to the form or content of the order.

/s/ Jason A. Imes
Jason A. Imes, Esq.
Schwartzer & McPherson Law Firm
# # #

Page 2 of 2

 

